—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting assault on a staff member. The misbehavior report relates that petitioner was being escorted down a cor*803ridor when he became belligerent and struck a correction officer in the face with his closed fist. The reporting officer assisted in subduing petitioner who continued to kick and violently resist until, upon the arrival of additional officers, he was finally forced into mechanical restraints. Substantial evidence of petitioner’s guilt was presented at the disciplinary hearing. Documentary evidence in the form of the misbehavior report, the unusual incident report, the use of force report and the memoranda filed by the correction officers who witnessed the events in question was consistent with the hearing testimony given by the two officers who were directly involved in the incident (see Matter of Rushing v Goord, 298 AD2d 782 [2002]; Matter of Orr v Selsky, 290 AD2d 768, 769 [2002]). Petitioner’s assertion that he was not the aggressor in this matter but was simply defending himself against an attack by correction officers presented an issue of credibility for resolution by the Hearing Officer (see Matter of Giles v Selsky, 287 AD2d 829, 830 [2001]). The remaining contentions raised herein, including petitioner’s assertions of hearing officer bias and the violation of his right to call witnesses, have been examined and found to be without merit (see Matter of Shaird v Selsky, 268 AD2d 721 [2000]).
Cardona, P.J., Peters, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.